    Case 7:19-cv-00234 Document 26-3 Filed on 04/27/20 in TXSD Page 1 of 5
Border Infrastructure Project(s)                              DACW63-9-19-__RGV-MCS-1112_




                        U.S. CUSTOMS AND BORDER PROTECTION

                         DEPARTMENT OF HOMELAND SECURITY


                      Right-of-Entry For Survey and Site Assessment

The undersigned, hereinafter called the “Owner”, hereby grants to the United States of America,
hereinafter called the “Government”, a temporary right-of-entry upon Owner’s property
described below, hereinafter called the “Property.” This right-of-entry is granted upon the
following terms and conditions:


   1. The Government’s officers, employees, agents, and contractors shall have the right to
      enter upon the Property for the purpose of conducting environmental assessments and
      property surveys, including the right to temporarily store, move and remove necessary
      equipment and supplies; survey, stake out, appraise, bore and take soil and/or water
      samples, and perform any other such work which may be necessary and incidental to
      the Government’s assessment of the Property for Border Infrastructure Projects in the
      Rio Grande Valley Sector area of responsibility.

   2. This right-of-entry is irrevocable for a period of Eighteen (18) months from the date of
      this instrument.

   3. The rights granted herein include the right of ingress and egress on other lands of the
      Owner not described below, provided such ingress and egress is necessary to access
      the Property and is not otherwise conveniently available to the Government.

   4. All tools, equipment, and other property taken upon or placed upon the land by the
      Government shall remain the property of the Government and may be removed by the
      Government at any time within a reasonable period after the expiration of this right-of-
      entry.

   5. If any action of the Government's officers, employees, agents, or contractors in the
      exercise of this right-of-entry results in damage to real property, an administrative claim
      can be made using a Standard Form (SF) 95 (Claim for Injury, Damage, or Death). The
      SF 95 must include supporting documentation and state a claim for monetary damages
      in a sum certain amount for any alleged loss or damage of property, and must be filed
      within two years after the claim accrues. Please submit the SF 95 and supporting
      documentation to the CBP Port of Entry or United States Border Patrol station nearest to
      where the alleged damages occurred.


   6. The Property that is subject to this right-of-entry is located in the State of Texas, County
      of Hidalgo, and is shown on the attached Exhibit Map.

   7. I affirm that I have the authority to grant this right-of-entry onto the Property described
      above.


                                                 1                                                  3
    Case 7:19-cv-00234 Document 26-3 Filed on 04/27/20 in TXSD Page 2 of 5
Border Infrastructure Project(s)                           DACW63-9-19-__RGV-MCS-1112_




Dated this ______ day of ____________, 20___         THE UNITED STATES OF AMERICA


___________________________________
Owner’s signature                                    By: _____________________________
                                                         Loren Flossman
___________________________________                     Acquisition Program Manager
Owner’s printed name                                    Wall Program Management Office
                                                        USBP Program Management Office
                                                        Directorate
Owner’s mailing address:                                U.S. Border Patrol
___________________________________

___________________________________

___________________________________

___________________________________

Home Telephone: _____________________

Work Telephone: _____________________




        Owner requires notification prior to entry. Yes     No    (please circle one)


        If yes, please provide the primary and alternate point of contact (POC) and phone
        number and/or email.
        Primary POC: _____________________
        Alternate POC: ____________________




                                              2
    Case 7:19-cv-00234 Document 26-3 Filed on 04/27/20 in TXSD Page 3 of 5
Border Infrastructure Project(s)                             DACW63-9-19-__RGV-MCS-1112_




                                CERTIFICATE OF AUTHORITY
                        (applicable for Corporations and Organizations)


       I, _______________________(name), certify that I am the ______________________

(position held in organization) of the ______________________(organization), duly organized

and registered in the State of Texas; that ___________________________(executor of

instrument), who signed the foregoing instrument on behalf of the grantor, was then

________________________(position of executor of instrument) of said

_________________________(organization). I further certify that the said officer was acting

within the scope of powers delegated to this officer by the governing body of the grantor in

executing said instrument.

       IN WITNESS WHEREOF, I have hereunto set my hand, and the seal of the

________________________(organization), this ________day of__________________,

20_____.




                                                 By: ___________________________________

                                        Typed Name: __________________________________

                                                Title: __________________________________




NOTE: THE PERSON SIGNING THE ABOVE CERTIFICATE CANNOT BE THE SAME
PERSON THAT SIGNED THE RIGHT-OF-ENTRY.




                                                3
    Case 7:19-cv-00234 Document 26-3 Filed on 04/27/20 in TXSD Page 4 of 5
Border Infrastructure Project(s)                            DACW63-9-19-__RGV-MCS-1112_




CONSENT OF TENANT: (if applicable)

I hereby consent to the use of the property by the Government in accordance with this right-of-
entry.




                                                ___________________________________
                                                Tenant’s Signature

                                                ___________________________________
                                                Tenant’s Printed Name


                                                Owner’s Mailing Address:
                                                ___________________________________

                                                ___________________________________

                                                ___________________________________


                                                Home Telephone: ____________________

                                                Work Telephone: _____________________




    Tenant requires notification prior to entry.     Yes         No     (please circle one)

     If yes, please provide the primary and alternate point of contact (POC) and phone number
     and/or email.
     Primary POC: _____________________
     Alternate POC: ____________________




                                               4
Border Infrastructure Project- RGV - MCS - 1100s   Case 7:19-cv-00234 Document 26-3 Filed on 04/27/20 in TXSD Page 5 of 5       RGV Sector / Hidalgo County
                                                                                                                            ZAMORA, D   Legend
                                                                                                                              21586



                                                                                                                                                                            Proposed
                                                                                                                                                  XXXX
                                                                                                                                                                            Project Area

                                                                                                                                                                            Parent Tracts
                                                                                                                                                XXXX                        for Surveying
                                                                                                                                                                            Purposes
                                                                                                                                                    xxxx
                                                                                                                                                    xxx                      OTLS



                                                                                                                                                MENDOZA VERONICA

                                                                                                                                        Reference
                                                                                                                                        County ID                                         Tracts

                                                                                                                                            635648                                  MCS-1112
                                                                                                                                                                                    1.45 acres


   CASTANEDA, J A
       215589




                                                                                                                                                           ²
                           MCS-1112
                           1.45 acres




                                                                                                                                                     0             200              400 Feet

                                                                                                                                                              1 inch = 400 feet
                                                                 ZAMORA, J
                                                                   21577




                                                                                                                                                   Starr
                                                                                                                                                                                     Hidalgo




                                                                                                                                                                        1/17/2019
                                                                                                                                                                           TCM



                                                                                                                                        Warning: This document is FOR OFFICIAL USE ONLY (FOUO).
                                                                                                                                        It contains information that may be exempt from public release under
                                                                                                                                        the Freedom of Information Act (S U.S.C. 552). It is to be controlled,
                                                                                                                                        stored, handled, transmitted, distributed, and disposed of in
                                                                                                                                        accordance with DHS policy relating to FOUO information and is not
                                                                                                                                        to be released to the public or other personnel who do not have a
                                                                                                                                        valid "need-to-know" without prior approval of an authorized DHS
                                                                                                                                        official.
